Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00640-CV

                                         IN RE MAURER GROUP

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: October 2, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 17, 2019, relator filed a petition for writ of mandamus. After considering

the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2017CI06811, styled The Maurer Group v. Liberty Mutual Insurance, et
al., pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.